Exhibit 10.1




Saints Capital Granite, L.P.
475 Sansome Street, Suite 1850
San Francisco, CA 94111
 


 
February 8, 2012
 


 
Merisel, Inc.
127 W. 30th Street, 5th Floor
New York, NY 10001
 
Attn:  Special Committee of the Board of Directors
 
To the Special Committee:
 
We write this letter to inform you that, effective immediately, we are
withdrawing our previous proposal to acquire the outstanding shares of common
stock of Merisel, Inc. not currently owned by Saints Capital Granite, L.P.
(Saints Capital) at a cash purchase price of $1.35 per share. The proposal was
communicated to the Special Committee in a letter dated December 28, 2011.


Our prior letter made clear that we would not move forward with our proposed
transaction in the event the process became the subject of shareholder
litigation. It was our intent to provide our shareholders with an opportunity to
cash their shares out at a fair price in what is otherwise a highly illiquid
market for the company’s stock. We believed, and continue to believe, that our
original proposal presented an attractive opportunity for the company’s
shareholders. The offer price represented a premium in excess of 100% to the
average closing price of Merisel common stock for the 20 trading days ending on
December 27, 2011, the day prior to the day on which our original proposal was
delivered to the Special Committee. Unfortunately, a small subset of the
company’s shareholders have deemed it appropriate to bring claims against the
company and its board in an attempt to block the transaction from moving
forward, even prior to the time that any definitive terms for the transaction
have been negotiated or set by the parties. While we believe the contentions
made in the lawsuits are entirely without merit and are not grounded in fact,
the estimated costs and delay associated with addressing these claims have
caused us to conclude that we should not move forward with the transaction at
this time.


We thank the Special Committee for its time and consideration in reviewing our
proposal. Saints Capital will continue to evaluate its options in connection
with its investment in Merisel as it moves forward. Note that we will be filing
an amendment to our Schedule 13D with the Securities and Exchange Commission to
reflect the withdrawal of our proposal.
 



 
Sincerely,
               
/s/ Joseph Yang
   
Saints Capital Granite, L.P.
 

 